                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

              Plaintiffs,

v.                                                             CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC,

              Defendant.

        ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND COMPLAINT

       THIS MATTER is before the Court on Plaintiffs’ Unopposed Motion to Amend,

(Doc. 22), filed April 12, 2019. Plaintiffs request leave of Court to file an amended

complaint that adds Daniel Good, M.D., as a Defendant, and state that no depositions

have been taken and the addition of this Defendant should not affect the deadlines set

by the Court. Id. at 1. Having reviewed the motion, noting that it is unopposed, and

being otherwise fully advised, the Court Finds that the motion is well taken and should

be GRANTED

       IT IS THEREFORE ORDERED that Plaintiffs’ Unopposed Motion to Amend, (Doc.

22), is GRANTED and Plaintiffs shall file their first amended complaint by April 22, 2019.



                                   ___________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
